Case: 1:20-cv-00101-TSB-SKB Doc #: 18 Filed: 06/29/20 Page: 1 of 2 PAGEID #: 148




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 JERMEAL WHITE,                               :   Case No. 1:20-cv-101
                                              :
         Plaintiff,                           :   Judge Timothy S. Black
                                              :   Magistrate Judge Stephanie K. Bowman
 vs.                                          :
                                              :
 WARDEN R. ERDOS, et al.,                     :
                                              :
         Defendants.                          :

                             DECISION AND ENTRY
                 ADOPTING THE REPORT AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 11)

        This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings filed with this Court and, on April 30, 2020,

submitted an Order and Report and Recommendation. (Doc. 11). On May 14, 20202,

Plaintiff filed a response stating that he “does not dispute or disagree with anything in the

report and recommendation made by the Magistrate Judge.” (Doc 13).

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo

all of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that the Report and Recommendation should be and is hereby ADOPTED in

its entirety.

        Accordingly, for the reasons stated above:
Case: 1:20-cv-00101-TSB-SKB Doc #: 18 Filed: 06/29/20 Page: 2 of 2 PAGEID #: 149




        1) Pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b), the complaint (Doc. 1)
           is DISMISSED with prejudice, with the exception of Plaintiff’s Eighth
           Amendment claims against Defendant Cynthia Davis and the unidentified John
           Doe officers in their individual capacities which may proceed.

        2) Plaintiff’s motion for preliminary injunction/temporary restraining order (Doc.
           2) is DENIED.

        IT IS SO ORDERED.

Date:       6/29/2020                                         s/Timothy S. Black
                                                            Timothy S. Black
                                                            United States District Judge




                                             2
